internal_revenue_service number release date index number ------------------------- -------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-142226-09 date january ty ------- legend taxpayer year year year amount a b amount c dear --------------- ------------------------- ------- ------- ------- ------------------- ---------------------------- ----------------- this is in response to your letter dated date in your letter you requested an extension of time to make a late election to treat capital_gains as investment_income under sec_163 and sec_163 of the internal_revenue_code for year additionally you requested a revocation under sec_1 d - c of the income_tax regulations of the election previously made to treat capital_gains as investment_income under sec_163 for year the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the regulations facts taxpayer timely filed form_1040 individual_income_tax_return for year taxpayer’s return included form_4952 investment_interest expense deduction taxpayer identified amount a as net_capital_gain from the sale of taxpayer’s interest in plr-142226-09 b pursuant to the form_4952 taxpayer elected to treat amount c of the net_capital_gain as investment_income amount c equaled the entire amount of taxpayer’s year investment_interest expense taxpayer represents that he intended to and did elect to convert enough of the year net_capital_gain to investment_income to allow a deduction for the full amount of investment_interest expense for year the service audited taxpayer’s income_tax returns for year year and year as a result of that audit taxpayer suspended certain investment_interest deductions taken during year and year under the at_risk_rules as a result taxpayer will have additional investment_interest expenses for year and the amount of investment_income converted from net_capital_gain originally is now insufficient to allow deduction of these additional expenses taxpayer seeks to modify the dollar amount of his election to treat net_capital_gain as investment_interest expense for the year taxable_year taxpayer wishes to increase the amount of his election so that he may use so much of amount a as necessary as investment_income to allow deduction of all of the investment_interest in year which have increased in amount due to the exam and resulting settlement agreement with the service applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year that sum of- sec_163 provides in pertinent part that investment_income means i ii iii gross_income from property_held_for_investment other than any gain taken into account under clause ii i the excess if any of- i the net gain attributable to the disposition of property_held_for_investment over the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in ii as the taxpayer elects to take into account under this clause ii sec_1_163_d_-1 of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized investment_interest expense is generally deductible only up to the amount of an individual taxpayer’s investment_income if any for the same taxable_year sec_163 plr-142226-09 sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- requests relief before the failure to make the regulatory election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested i ii iii iv v i plr-142226-09 ii iii was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made conclusion taxpayer’s election is a regulatory election as defined under sec_301 b because the due_date of the election is prescribed in regulation sec_1 d - b in this situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied the information and representations made by the taxpayer establish that taxpayer acted reasonably and in good_faith in fact this situation is the result of the service’s examination of taxpayer’s income_tax returns for years and the resulting postponement by taxpayer of certain investment_interest expense deductions which were originally claimed in year and year until year as a result taxpayer’s year investment_expense deduction is now larger than it was when the year income_tax return was filed taxpayer now has reason to elect to convert more of the year amount a net_capital_gain to investment_income finally granting an extension will not prejudice the interests of the government taxpayer has represented that taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayer would have if the election were made in the appropriate amount by the original deadline for making the election accordingly taxpayer is granted permission to revoke the amount of taxpayer’s first election to treat net gain from the disposition of investment_property as investment_income for year taxpayer is further granted permission to make a late election to treat net gain from the disposition of investment_property as investment_income for year this extension of time is granted until days following the date of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-142226-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting
